DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending and subject to this Office Action.

Response to Amendment
The previous rejection of claims 1-11 under 35 USC 112(b) is withdrawn in view of the amendment made to claim 1.

Response to Arguments
Applicant's arguments (see Remarks filed on 04/01/2021) have been fully considered but they are not persuasive. 
On page 6, Applicant argues that neither of Schlosberg and Maher teaches or suggests transalkylation between naphthalene and m-cymene.
In response, the examiner does not find the above argument persuasive for the following reasons. First, while claims 1 and 12 recite that the aromatic feedstock comprises naphthalene and alkyl-substituted benzene, wherein the alkyl-substituted benzene comprises m-cymene, the claims do not require transalkylation between naphthalene and m-cymene. A showing of the presence of m-cymene in the aromatic feedstock would be sufficient to meet the claimed limitation, and Schlosberg does disclose that the mixed aromatic fluid comprises m-cymene (col. 5, lines 27-34). Assuming, arguendo, that the claimed process required the m-cymene in the feedstock to react with naphthalene via transalkylation, it should be noted that Schlosberg discloses the same process of transalkylating the same aromatic feedstock comprising at least 1.0 wt 2:HC ratio as the instant invention (col. 6, lines 20-22; col. 10, lines 1-20; see Spec., [0032]; [0047]). Therefore, one of ordinary skill in the art would reasonably expect the Schlosberg process to operate in the same manner as the instant invention, including transalkylation between m-cymene and naphthalene. 

On page 6, Applicant argues that neither of Schlosberg and Maher teaches or suggests “producing xylenes from the transalkylation effluent.” 
In response, the examiner does not find the above argument persuasive for the following reason. Schlosberg teaches that the alkylation (transalkylation) agent may include primarily xylenes and ethylbenzene, and that when using ethylbenzene as a transalkylating agent the ethyl substituent is selectively transferred from ethylbenzene in a mixture also containing methyl- or polymethylbenzene compounds (col. 7, lines 25-27 and 36-38). Thus, Schlosberg is considered to teach that, in the case of a mixture of ethylbenzene and xylenes as a transalkylation agent, the ethyl substituent is selectively transferred from ethylbenzene over the methyl substituents on the xylenes, thereby leaving at least some of the xylenes unreacted. It should be noted that Schlosberg expressly discloses that the problems to be solved by the invention therein include the removal of ethylbenzene from a mixture of xylene and ethylbenzene via selective transalkylation with naphthalene (col. 1, lines 27-40). Therefore, xylenes are considered desirable products and one skilled in the art would have been motivated to recover (produce) xylenes from the transalkylation effluent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlosberg et al. (US Pat. 7,241,930 B2, cited in IDS dated 07/19/2018), as evidenced by Maher et al. (US Pat. 3,293,192 A).
Regarding claims 1, 4, and 6, Schlosberg discloses a process for transalkylation of alkylbenzene and naphthalene (Abstract), the process comprising
providing a mixed aromatic fluid comprising naphthalene and a monocyclic aromatic compound having an ethyl substituent to an acid catalyst under conditions sufficient to effect 
wherein the mixed aromatic fluid further comprises m-cymene (col. 5, lines 27-34),
wherein the transalkylation catalyst comprises at least one zeolite selected from MCM-22 (MWW framework), MCM-49 (MWW framework), H+Beta (Beta polymorph), and USY (FAU framework) (col. 3, lines 50-25).
Schlosberg discloses that the suitable mixed aromatic fluids include Aromatic 150TM, distilled Aromatic 150TM, and Aromatic 200TM, which contain about 8.6 wt%, 20.4 wt%, and 10 wt% naphthalene, respectively (col. 6, lines 20-45). Therefore, Schlosberg is considered to teach that the mixed aromatic fluid contains at least 1.0 wt% naphthalene.
While Schlosberg teaches using MCM-22 (MWW), MCM-49 (MWW), H+Beta (Beta), and USY (FAU), the reference does not explicitly disclose the claimed ranges of “n value” for each of the molecular sieve frameworks, as recited in claim 1. However, US Pat. 4,956,514, US Pat. 5,236,575, and US Pat. 3,308,069, which are fully incorporated by reference in Schlosberg (col. 8, line 58- col. 9, line 2) teach that the preferred YO2/X2O3 ratios of MCM-22, MCM-49, and zeolite Beta are 10-40, 18-31, and about 10-200, respectively (US ‘514, col. 5, line 61- col. 6, line 8; US ‘ 575, col. 6, lines 24-39; US ‘069, col. 3, lines 63-67). In addition, USY zeolite may have a SiO2/A2O3 ratio of 3.5-7, as evidenced by Maher (col. 2, lines 36-43; cl. 1). Therefore, the claimed n value ranges of “about 2 to about 50” for MWW framework molecular sieve, “about 10 to about 60” for Beta polymorph molecular sieve, and “about 2 to about 400” for FAU framework molecular sieve are considered anticipated and/or rendered obvious in view the broader teaching Schlosberg and the evidence by Maher. Case law holds that “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03, I. In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
Schlosberg does not explicitly disclose that the mole fraction of aromatic compounds in the liquid phase in the feedstock, relative to the total amount of aromatic compounds in the feedstock, is at least about 0.01 (claim 1) or at least about 0.1 under the transalkylation conditions. However, it should be noted that Schlosberg discloses the same process of transalkylating the same aromatic feedstock comprising at least 1.0 wt naphthalene and ethylated-benzene at least under the overlapping process conditions including temperature, pressure, WHSV, and H2:HC ratio as the instant invention (col. 6, lines 20-22; col. 10, lines 1-20; see Spec., [0032]; [0047]). Therefore, one of ordinary skill in the art would reasonably expect the Schlosberg process to operate in the same manner as the instant invention, including the mole fraction of aromatics in the liquid phase in the feedstock, based on the total amount of aromatic compounds in the feedstock, being at least about 0.01 or at least about 0.1 (claim 6) under the transalkylation conditions. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. Therefore, the claimed mole fraction ratios of aromatics in the liquid phase of at least 0.01 (claim 1) and 0.1 (claim 6) are considered encompassed by Schlosberg and deemed obvious. 
Schlosberg does not explicitly teach producing xylenes from the transalkylation effluent.
However, Schlosberg teaches that the alkylation (transalkylation) agent may include primarily xylenes and ethylbenzene, and that when using ethylbenzene as a transalkylating agent the ethyl substituent is selectively transferred from ethylbenzene in a mixture also containing methyl- or polymethylbenzene compounds (col. 7, lines 25-27 and 36-38). Thus, Schlosberg is considered to teach that, in the case of a mixture of ethylbenzene and xylenes as 

Regarding claim 5, Schlosberg discloses that the catalyst may comprise a binder (col. 9, lines 28-32).

Regarding claim 7, Schlosberg discloses that the reaction conditions include a temperature from about 270 ºC to 600 ºC and a pressure of from about 1 to about 1000 psig, i.e., about 0.0069 to about 6.9 MPag (col. 10, lines 2-4 and 9-12) . The claimed temperature and pressure ranges of “about 200 to about 500 ºC” and “about 10 MPa-g or less” overlap the corresponding ranges disclosed in Schlosberg and are considered prima facie obvious. 

Regarding claim 8, Schlosberg discloses that the reaction conditions include a molar ratio of H2 to hydrocarbons of from about 0.5:1.0 to 5.0:1.0 (i.e. about 0.5 to 5) (col. 10, lines 15-17), which meets on the claimed ratio of “about 0.01 to about 10.”

Regarding claim 9, Schlosberg discloses that the suitable mixed aromatic fluids include Aromatic 150TM, distilled Aromatic 150TM, and Aromatic 200TM, which contain about 8.6 wt%, 20.4 wt%, and 10 wt% naphthalene, respectively (col. 6, lines 20-45). Therefore, Schlosberg is considered to teach that the mixed aromatic fluid contains at least 5.0 wt% naphthalene. 

Regarding claims 10, Schlosberg discloses that a suitable aromatic fluid (Aromatic 150TM) contains a mixture of about 81.6 wt% C-10 to C-12 benzene compounds having one or more substituents selected from methyl, ethyl, propyl, and butyl (col. 6, lines 22-29). Thus, Schlosberg is considered to teach a feed comprising at least 1.0 wt% alkyl-substituted benzene.

Regarding claim 11, although Schlosberg does not explicitly teach that the mixed aromatic fluid comprises at least 1.0 wt% ethyl-substituted benzene, the reference does disclose (i) a suitable aromatic fluid (e.g. Aromatic 150TM) contains a mixture of about 81.6 wt% C-10 to C-12 benzene compounds having one or more substituents selected from methyl, ethyl, propyl, and butyl (col. 6, lines 22-29), (ii) additional ethylbenzene-containing fluid may be added, and (col. 5, lines 9-15) (iii) the preferred alkylating agent is a monocyclic aromatic with ethyl- chain substituents (col. 6, lines 62-64). In view of the broader teaching in Schlosberg, the mixed aromatic fluid is considered to comprise at least 1.0 wt% ethyl-substituted benzene. In the alternative, it would have been obvious to one skilled in the art to optimize the relative amount of ethyl-substituted benzene in the mixed aromatic fluid, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to optimize the relative amount of ethyl-substituted benzene in the mixed aromatic fluid and arrive at claim 11, since the preferred alkylating agent is a monocyclic aromatic with ethyl- chain substituents and a sufficient amount of alkylating agent would be needed to effectively operate the transalkylation.

Regarding claims 12 and 15, Schlosberg discloses a process for transalkylation of alkylbenzene and naphthalene (Abstract), the process comprising
providing a mixed aromatic fluid comprising naphthalene and a monocyclic aromatic compound having an ethyl substituent, including ethylbenzene, to an acid catalyst under 
wherein the mixed aromatic fluid further comprises m-cymene (col. 5, lines 27-34),
wherein the transalkylation catalyst comprises at least one zeolite selected from MCM-22 (MWW framework), MCM-49 (MWW framework), H+Beta (Beta polymorph), and USY (FAU framework) (col. 3, lines 50-25).
Schlosberg discloses that the suitable mixed aromatic fluids include Aromatic 150TM, distilled Aromatic 150TM, and Aromatic 200TM, which contain about 8.6 wt%, 20.4 wt%, and 10 wt% naphthalene, respectively (col. 6, lines 20-45). Therefore, Schlosberg is considered to teach that the mixed aromatic fluid contains at least 1.0 wt% naphthalene.
While Schlosberg teaches using MCM-22 (MWW), MCM-49 (MWW), H+Beta (Beta), and USY (FAU), the reference does not explicitly disclose the claimed ranges of “n value” for each of the molecular sieve frameworks, as recited in claim 1. However, US Pat. 4,956,514, US Pat. 5,236,575, and US Pat. 3,308,069, which are fully incorporated by reference in Schlosberg (col. 8, line 58- col. 9, line 2) teach that the preferred YO2/X2O3 ratios of MCM-22, MCM-49, and zeolite Beta are 10-40, 18-31, and about 10-200, respectively (US ‘514, col. 5, line 61- col. 6, line 8; US ‘ 575, col. 6, lines 24-39; US ‘069, col. 3, lines 63-67). In addition, USY zeolite may have a SiO2/A2O3 ratio of 3.5-7, as evidenced by Maher (col. 2, lines 36-43; cl. 1). Therefore, the claimed n value ranges of “about 2 to about 50” for MWW framework molecular sieve, “about 10 to about 60” for Beta polymorph molecular sieve, and “about 2 to about 400” for FAU framework molecular sieve are considered anticipated and/or rendered obvious in view the broader teaching Schlosberg and the evidence by Maher. Case law holds that “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03, I. In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
Schlosberg does not explicitly disclose that the mole fraction of aromatic compounds in the liquid phase in the feedstock, relative to the total amount of aromatic compounds in the feedstock, is at least about 0.01 under the transalkylation conditions. However, it should be noted that Schlosberg discloses the same process of transalkylating the same aromatic feedstock comprising at least 1.0 wt naphthalene and ethylbenzene at least under the overlapping process conditions including temperature, pressure, WHSV, and H2:HC ratio as the instant invention (col. 6, lines 20-22; col. 10, lines 1-20; see Spec., [0032]; [0047]). Therefore, one of ordinary skill in the art would reasonably expect the Schlosberg process to operate in the same manner as the instant invention, including the mole fraction of aromatics in the liquid phase in the feedstock, based on the total amount of aromatic compounds in the feedstock, being at least 0.01 under the transalkylation conditions. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, the claimed mole fraction ratio of aromatics in the liquid phase of at least 0.01 is considered encompassed by Schlosberg and deemed obvious. 
Schlosberg does not explicitly teach producing xylenes from the transalkylation effluent.
However, Schlosberg teaches that the alkylation (transalkylation) agent may include primarily xylenes and ethylbenzene, and that when using ethylbenzene as a transalkylating agent the ethyl substituent is selectively transferred from ethylbenzene in a mixture also containing methyl- or polymethylbenzene compounds (col. 7, lines 25-27 and 36-38). Thus, Schlosberg is considered to teach that, in the case of a mixture of ethylbenzene and xylenes as a transalkylation agent, the ethyl substituent is selectively transferred from ethylbenzene over the methyl substituents on the xylenes, thereby leaving at least some of the xylenes unreacted. It should be noted that Schlosberg expressly discloses that the problems to be solved by the 

Regarding claim 16, Schlosberg discloses that about 20 wt% to about 90 wt% of naphthalene is converted to ethylnaphthalene (col. 4, lines 25-27).

Regarding claim 17, Schlosberg discloses that the naphthalene concentration in the product is less than about 1000 ppm, i.e., 0.1% (col. 4 lines 30-31), which renders obvious the claimed ratio of less than about 1.0 wt%.

Regarding claim 18, Schlosberg discloses that the mixed aromatic fluid may also comprise toluene and/or xylene (col. 6, lines 64-67; cl. 9)

Regarding claim 19, Schlosberg discloses that the suitable mixed aromatic fluids include Aromatic 150TM, distilled Aromatic 150TM, and Aromatic 200TM, which contain about 8.6 wt%, 20.4 wt%, and 10 wt% naphthalene, respectively (col. 6, lines 20-45). Therefore, Schlosberg is considered to teach that the mixed aromatic fluid contains at least 5.0 wt% naphthalene.

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schlosberg et al. (US Pat. 7,241,930 B2), as applied to claims 1 and 12, and in view of Buchanan et al. (US Pat. 5,763,720 A).
Regarding claims 2, 3, 13, and 14, Schlosberg does not explicitly disclose that the catalyst may further comprise 0.01 wt% to 5 wt% of a metal from Groups 5-11 and 14.

Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schlosberg by adding a hydrogenation metal in an amount less than 1 wt% to the zeolite catalyst, because (i) the transalkylation disclosed in Schlosberg involves dealkylation, e.g., removal of ethyl-group chains from aromatics, (ii) Buchanan teaches that the incorporation of a hydrogenation component into a zeolite catalyst prevents coke formation in dealkylation reactions and also enhances dealkylation activity, and (iii) this involves application of a known technique to improve a known process to yield predictable results. It is noted that a range of “less than 1 wt%,” as taught by Buchanan, overlaps and renders obvious the claimed range of “0.01 wt% to 5 wt%.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772            

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772